Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-12, 23-34 and 45-56 drawn to a system and method of identifying receiving, at a computing device corresponding to the network resource from a first client device, a request for a security token to authenticate a transaction session corresponding to a user account administered by the network resource, wherein the first client device is associated with the user account;  in response to the request: generating, by the computing device, a particular security token, and sending, to the first client device, the particular security token, wherein the first client device communicates the particular security token to a second client device;  receiving, at the computing device from the second client device, a modified security token, wherein the modified security token includes the particular security token and a signature on the particular security token that is signed using a first key stored in a trusted hardware component coupled to the second client device, and wherein a second key corresponding to the first key is registered with the network resource;  verifying, by the computing device, the modified security token using the ., classified in class G06Q20, subclass 409.
II.	Claims 13-22, 35-44 and 57-66 drawn to a system and method of receiving, at the first client device, an input to access an application associated with the network resource;  in response to the input, executing the application;  obtaining, using the application, a representation of a security token presented on a second client device, the security token associated with the secure transaction, wherein the security token is generated by a computing device corresponding to the network resource;  upon obtaining the representation of the security token, requesting, using the application, confirmation for proceeding with the secure transaction;  in response to the request, receiving an input confirming proceeding with the secure transaction;  authenticating the input;  upon authenticating the input, controlling a trusted hardware component coupled to the first client device to generate a modified security token, wherein the modified security token includes the security token and a signature on the security token that is signed using a first key stored in the trusted hardware component, and wherein a second key corresponding to the first key is registered with the network resource;  and sending, by the first client device to the computing device, the modified security token, classified in class H04L63, subclass 0853.



The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention ( II ), classified in class 726, subclass 1 does not require receiving, at a computing device corresponding to the network resource from a first client device, a request for a security token, generating, by the computing device, a particular security token, and sending, to the first client device, the particular security token, receiving, at the computing device from the second client device, a modified security token and verifying, by the computing device, the modified security token using the second key;  and upon successfully verifying the modified security token, enabling, by the computing device, the transaction session corresponding to the user account, for example, and invention ( I ) classified in class 726, subclass 22 does not require receiving, at the first client device, an input to access an application associated with the network resource;  in response to the input, executing the application;  obtaining, using the application, a representation of a security token presented on a second client device, the security token associated with the secure transaction, wherein the security token is generated by a computing device corresponding to the network resource;  upon obtaining the representation of the security token, requesting, using the application, confirmation for proceeding with the secure transaction;  in response to the request, receiving an input confirming proceeding with the secure transaction;  authenticating the input;  upon authenticating the input, controlling a trusted hardware component coupled to the first client device to generate a modified security token, wherein the modified security token includes the security token and a signature on the security token that is signed using a first key stored in the trusted hardware component, and wherein a second key corresponding to the first key is registered with the network resource, for example. 

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PIOTR POLTORAK/Primary Examiner, Art Unit 2433